Title: From George Washington to James Warren, 23 May 1789
From: Washington, George
To: Warren, James



Sir,
New York May 2⟨3⟩ 1789.

I have duly received your very friendly letter of the 2d inst. and beg you to accept of my sincere acknowledgment and best thanks for the kind congratulations and good wishes which were contained in it.
It affords me peculiar satisfaction to see the union of sentiment which seems to prevail in favor of our new system of Government. I find that the good and respectable characters from every quarter, are determined to give it their countenance and support, notwithstanding some of them apprehended that evils might arise from particular parts of it.
Those who opposed the Constitution before its adoption,

from principle, were pretty generally convinced of the necessity there was for a change in our former confederation; but its being accepted by so large a part of the Community—the harmony which prevails in the legislature—and the prospect of having their apprehensions done away by some alterations, have induced them to say with you, that “it is the duty of every good citizen to rejoice in every measure calculated to carry it into operation agreeably to the principles on which it was adopted.”
It gives me no small pleasure to find that former friendships have not been destroyed by a difference of opinion on this great political point. It is a proof of the good dispositions which govern the people of this Country, and which, if properly improved, will make us a happy people. With great regard & esteem, I am, Sir, Your most Obedt Hbe Servt

Go: Washington

